Exhibit 10.3


NON-COMPETITION AND NON-DISCLOSURE AGREEMENT


THIS NON-COMPETITION AND NON-DISCLOSURE AGREEMENT (“Agreement”) is made as of
the ___ day of __________________, 2005, by and between ENERGIZER HOLDINGS,
INC., (hereinafter referred to as “ENERGIZER” and as defined in Paragraph 11)
and J. PATRICK MULCAHY (hereinafter referred to as “MR. MULCAHY”).


WHEREAS, MR. MULCAHY is an employee of ENERGIZER in a key leadership and
strategic position;


WHEREAS, ENERGIZER and MR. MULCAHY acknowledge that, in MR. MULCAHY’s capacity
as an employee of ENERGIZER, MR. MULCAHY did contribute to and/or receive
Confidential Information, and MR. MULCAHY acknowledges that ENERGIZER will
suffer irreparable harm if MR. MULCAHY, after having developed and/or created
and/or becoming familiar with any such Confidential Information, makes any
unauthorized disclosure or communication of such Confidential Information to any
third party or makes any use of such Confidential Information wrongfully or in
competition with ENERGIZER;


WHEREAS, MR. MULCAHY has indicated his interest in retiring; and


WHEREAS, ENERGIZER desires to receive from MR. MULCAHY a covenant not to engage
(either directly or indirectly) in competition with, or to solicit any client or
account of, ENERGIZER; and


WHEREAS, ENERGIZER desires to receive from MR. MULCAHY a covenant not to
disclose certain information relating to ENERGIZER’s business; and


WHEREAS, ENERGIZER and MR. MULCAHY desire to confirm the terms and conditions of
their agreements and understandings.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the parties hereto agree as
follows:


1.  Covenants Not to Compete or Disclose. MR. MULCAHY acknowledges that the
services rendered to ENERGIZER in the aforesaid capacity are of a special
character which have a unique value to ENERGIZER, the loss of which cannot be
adequately compensated by damages in an action of law. MR. MULCAHY agrees that
by virtue of his employment, he has gained a special and unique understanding of
ENERGIZER’s business in the formulation, processing, manufacturing, sale, and
marketing of ENERGIZER’s battery and battery related products and ENERGIZER’s
wet-shave products, as well as other products formulated, processed,
manufactured, sold, or marketed by ENERGIZER during the tenure of MR. MULCAHY’s
employment. MR. MULCAHY at all times recognizes and respects the advantageous
business relationship which exists between ENERGIZER and present and potential
customers who have been made aware of the products and services of ENERGIZER.
MR. MULCAHY makes the covenants contained in this Agreement in view of (i) the
unique value of the services of MR. MULCAHY for which ENERGIZER has employed MR.
MULCAHY; (ii) the Confidential Information obtained by or disclosed to MR.
MULCAHY as an employee of ENERGIZER; and (iii) ENERGIZER’s agreement to provide
MR. MULCAHY with consideration as provided herein.


2.    Non-Competition.     


a.    MR. MULCAHY agrees that for a period of five (5) years after termination
of MR. MULCAHY’s employment -- i.e., from January 25, 2005 through January 25,
2010 -- (“the Non-Compete Period”), MR. MULCAHY will not compete against
ENERGIZER in ENERGIZER business.


b.    For purposes of this Agreement, “ENERGIZER business” shall mean any of the
following business activities: all aspects of manufacturing, marketing,
distributing, consulting with regard to, and/or operating a facility for the
manufacturing, processing, marketing, or distribution of batteries, lighting
products, rechargeable batteries, related battery and lighting products, and
wet-shave products. “ENERGIZER business” includes products and/or methods that
presently are used, were used, or are under development or consideration,
whether or not completed, for use by ENERGIZER as of the date MR. MULCAHY’s
employment terminates.


c.    For purposes of this Agreement, to “compete” means to accept or begin
employment with, advise, finance, own (partially or in whole), consult with, or
accept an assignment through an employer with any third party world wide in a
position involving or relating to ENERGIZER business.


d.    This Agreement does not preclude MR. MULCAHY from buying or selling shares
of stock in any company that is publicly listed and traded in any stock exchange
or over-the-counter market. Provided, however, that MR. MULCAHY may not use
Confidential Information to engage in, or induce others to engage in, insider
trading as prohibited by federal and state securities laws.


MR. MULCAHY acknowledges and agrees that the foregoing restrictions are
reasonable and necessary for the protection of the goodwill and business of
ENERGIZER and are enforceable in view of, among other things; (i) the narrow
range of activities prohibited, (ii) the national and international markets in
which ENERGIZER operates, (iii) the Confidential Information to which MR.
MULCAHY had access during his employment, and (iv) MR. MULCAHY’s background and
qualifications are such that the restrictions will not impose an undue hardship
on MR. MULCAHY nor unreasonably interfere with MR. MULCAHY’s ability to earn a
livelihood. The parties hereby acknowledge that the nature of the business
conducted by ENERGIZER and the position of ENERGIZER in the battery and
wet-shave industry mandate the foregoing non-competition restriction for a
substantial duration in order to protect and preserve the competitive advantage
and goodwill of ENERGIZER.


3.    Non-Solicitation.    For the duration of the Non-Compete Period, MR.
MULCAHY shall not (i) induce or attempt to induce any employee of ENERGIZER to
leave the employ of ENERGIZER or in any way interfere with the relationship
between ENERGIZER and its employees or (ii) induce or attempt to induce any
customer, supplier, distributor, broker, or other business relation of ENERGIZER
to cease doing business with ENERGIZER, or in any way interfere with the
relationship between any customer, supplier, distributor, broker or other
business relation and ENERGIZER.


4.    Confidentiality of Information.


 MR. MULCAHY acknowledges that the information, observations and data relating
to the formulation, processing, manufacturing, sale and marketing of ENERGIZER's
batteries, battery related products, and wet-shave products obtained by MR.
MULCAHY during the course of MR. MULCAHY’s employment with ENERGIZER (the
"Confidential Information") are confidential and the exclusive property of
ENERGIZER. MR. MULCAHY agrees that he will not disclose to any unauthorized
persons or use for MR. MULCAHY’s own account or for the benefit of any third
party (other than ENERGIZER) any of such Confidential Information without
ENERGIZER’s prior written consent, unless and to the extent that such
Confidential Information becomes generally known to, and available for use by,
the public other than as a result of MR. MULCAHY’s acts or failure to act.


 For purposes of this Agreement, “Confidential Information” means all
information with respect to the conduct or details of the business and
operations of ENERGIZER, including but not limited to current and planned
information systems; the names, addresses or particular desires or needs of its
customers; the bounds of its markets; the prices charged for its services or
products; its market share; marketing strategies and promotional efforts in any
market; product development, manufacturing processes, and research and
development projects; formulas, inventions and compilations of information,
records or specifications; future product or market developments, financial
information, information regarding suppliers, and costs of raw materials and
other supplies; financing programs, overhead distribution and other expenses;
conversion costs; contemplated, pending, or completed acquisitions; or
personnel. MR. MULCAHY understands and agrees that such “Confidential
Information” is important, material and confidential, and that disclosure would
gravely affect the successful conduct of ENERGIZER’s businesses. The obligation
to protect Confidential Information is on-going and does not expire upon the
termination of the parties’ contractual relationship.


5.    Specific Performance. MR. MULCAHY acknowledges that irreparable injury
will be caused to ENERGIZER by any breach or threatened breach of any of the
provisions of paragraphs 2 through 4 and MR. MULCAHY therefore agrees that, in
the event of any breach or threatened breach, ENERGIZER, in addition to all of
the rights and remedies at law or in equity as may exist in its favor, shall
have the right, in a court of law or equity having jurisdiction, to enforce the
specific performance of the foregoing provisions. In the event of an action in a
court of law or equity to enforce any provision of this Agreement, MR. MULCAHY
shall be responsible for all expenses incurred by ENERGIZER in connection
therewith, including, but not limited to, ENERGIZER’s reasonable attorney’s fees
and costs.


6.    Reasonableness of Restrictions. MR. MULCAHY has carefully read and
considered the provisions of paragraphs 2, 3, and 4 hereof, and having done so,
agrees that the restrictions set forth in such paragraphs (including, but not
limited to, the time period of the restriction set forth in paragraph 2 hereof)
are fair and reasonable and required for the protection of the interests of
ENERGIZER, its officers, directors, and other employees.


7.    Waiver. The failure by ENERGIZER to enforce at any time any of the
provisions hereof or to require at any time performance by MR. MULCAHY of any
provisions hereof, shall in no way be construed to be a release of MR. MULCAHY
or waiver of such provisions or to affect the validity of this Agreement or any
part hereof, or the right of ENERGIZER thereafter to enforce every such
provision in accordance with the terms of this Agreement.


8.    Savings and Severability Clause.


(a)  Nothing contained in this Agreement shall be construed to require the
commission of any act contrary to law or to be contrary to law, and whenever
there is any conflict between any provision of this Agreement and any present or
future statute, law, government regulation or ordinance contrary to which the
parties have no legal right to contract, the latter shall prevail, but in such
event the provisions of this Agreement affected shall be curtailed and
restricted only to the extent necessary to bring them within legal requirements.


(b)    If any provision of the covenants and agreements hereof above shall be
held invalid or unenforceable because of the scope of the territory or the
actions thereby restricted, or the period of time within which such covenant or
agreement is operative, or for any other reason, it is the intent of the parties
hereto that such provision shall be construed by limiting and reducing it, or,
if necessary eliminating it so that the provisions hereof shall be valid and
enforceable to the extent compatible with applicable law as determined by a
court of competent jurisdiction.


9.    Burden and Benefit. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their legal representatives,
successors, and permitted assigns.


10.    Governing Law. All questions pertaining to the validity, construction,
execution, and performance of this Agreement shall be construed in accordance
with, and be governed by, the laws of the State of Missouri, without giving
effect to the choice of law principles thereof.


11.    Energizer Defined. For purposes of this Agreement, the term “ENERGIZER”
as used herein shall include Energizer Holdings, Inc., Eveready Battery Company,
Inc., Schick Manufacturing, Inc., all subsidiary and affiliated companies,
predecessors, and successors of the aforementioned, and all officers, directors,
agents, and employees of any of the aforementioned.


12.    Restricted Stock Equivalent Award


(a) Grant. In exchange for signing this Agreement, MR. MULCAHY will receive a
grant of 10,000 restricted common stock equivalents (“Equivalents”) effective as
of his termination date. This grant shall be pursuant to, and subject to the
terms of, the Energizer Holdings, Inc. 2000 Incentive Stock Plan (“the Plan”).


(b) Vesting and Payment. All restricted stock granted pursuant to this Agreement
will vest January 25, 2010. At such time, each vested Equivalent will convert
into one share of ENERGIZER’s $.01 par value Common Stock, which will be issued
to MR. MULCAHY.


(c) Dividends. At the time of payment of shares of Common Stock to MR. MULCAHY,
as described in (b) above, MR. MULCAHY will also receive an additional cash
payment equal to the amount of dividends, if any, which would have been paid on
the shares of Common Stock issued to him if MR. MULCAHY had actually acquired
those shares on the date of crediting of his Equivalents. No interest shall be
included in the calculation of such additional cash payment.


(d) Forfeiture. All unvested unrestricted stock equivalents credited to MR.
MULCAHY will be forfeited upon a determination by the Board of Directors of
Energizer Holdings, Inc. that MR. MULCAHY has violated any provision of
paragraph 2, 3, or 4 hereof.


(e) Acceleration. Notwithstanding anything in (b) above, all Equivalents
credited to MR. MULCAHY will immediately vest, convert to shares of Common
Stock, and be paid to MR. MULCAHY, his designated beneficiary, or his legal
representative, in accordance with the terms of the Plan, in the event of:


 (i)    MR. MULCAHY’s death;
 (ii)    a declaration of MR. MULCAHY’s total and permanent disability; or
 (iii)    a Change of Control of ENERGIZER, which for purposes of this Agreement
shall be deemed to occur when (a) a person, as defined under the U.S. securities
laws, acquires beneficial ownership of more than fifty percent (50%) of the
outstanding voting securities of ENERGIZER; or (b) the directors of ENERGIZER
immediately before a business combination between ENERGIZER and another entity,
or a proxy contest for the election of directors, shall, as a result thereof,
cease to constitute a majority of the Board of Directors of Energizer Holdings,
Inc. or any successor corporation. Notwithstanding the foregoing, however, a
Change of Control which is approved in advance by a majority of the Board of
Directors of Energizer Holdings, Inc. shall not trigger acceleration as
described in this paragraph 12(e)(iii).


13.    Notices. Any notices necessary or required to be given under this
Agreement shall be sufficiently given if in writing, and personally delivered or
mailed by registered or certified mail, return receipt requested, postage
prepaid, to the last known addresses of the parties hereto, or to such other
address or addresses as any of the parties shall have specified in writing to
the other party hereto.


14.    Consent to Advise Third Parties. MR. MULCAHY agrees ENERGIZER may advise
any third party that ENERGIZER deems necessary of the existence of this
Agreement and of its terms. MR. MULCAHY agrees that ENERGIZER shall have no
liability for so notifying any third party and hereby irrevocably waives any
right to assert any such liability in the future.


15.    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the matters contained herein, and no
modification, amendment, or waiver of any of the provision of this Agreement
shall be effective unless in writing and signed by all parties hereto. This
Agreement constitutes the only agreement between the parties hereto with respect
to the matters herein contained.


16.    Modifications. No change or modification of this Agreement shall be valid
unless the same is in writing and signed by all the parties hereto. No waiver of
any provision of this Agreement shall be valid unless in writing and signed by
the party against whom it is sought to be enforced.


17.    Effect of MR. MULCAHY’s Signature. By the signing of this Agreement, MR.
MULCAHY signifies that MR. MULCAHY has fully read, completely understands, and
voluntarily agrees with this Agreement consisting of six (6) pages and seventeen
(17) paragraphs and knowingly and voluntarily accepts all of its terms and
conditions.


IN WITNESS WHEREOF, ENERGIZER and MR. MULCAHY have duly executed this Agreement
as of the date first above written.






ENERGIZER HOLINGS, INC.                       J. PATRICK MULCAHY






By: ___________________________              ___________________________
Peter J. Conrad
Vice President
Human Resources


Date:___________________________             Date:______________________
 
     Witness:____________________


     Date:______________________
